           Case 15-14368-amc           Doc 95 Filed 11/19/20 Entered 11/19/20 16:56:18                    Desc
                                            CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 13


Radaslaw P. Kostka and Magdalena Grimm−Kostka                    : Case No. 15−14368−amc
              Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , 19th day of November, 2020 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Ashely M. Chan
                                                                 Judge , United States Bankruptcy Court




                                                                                                                       95
                                                                                                                 Form 195
